Name: Council Regulation (EEC) No 1892/87 of 2 July 1987 on the recording of market prices in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  means of agricultural production;  prices
 Date Published: nan

 3.7.87 Official Journal of the European Communities No L 182/29 COUNCIL REGULATION (EEC) No 1892/87 of 2 July 1987 on the recording of market prices in the beef and veal sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805 /68 of 27 June 1968 on the common organization of the market in beef and veal (*), as last amended by Regulation (EEC) No 467/ 87 ( 2), and in particular Article 6 ( 4), Having regard to the proposal from the Commission (3 ), Whereas Regulation (EEC) No 1208 / 81 (4) established a Community scale for the classification of carcases of adult bovine animals which results in the recording of market prices by carcase weight ; whereas , however, Regulation (EEC) No 1202/ 82 ( 5) asked Member States to record prices until the end of the 1986/87 marketing year on the basis of live weight and carcase weight in parallel ; whereas , in light of the respective merits of these two methods of recording prices , their joint application should be continued beyond the 1986/ 87 marketing year, HAS ADOPTED THIS REGULATION : Article 1 Member States shall record prices on the basis of the Community scale for the classification of carcases of adult bovine animals as established by Regulation (EEC) No 1208 / 81 in parallel with the method that they apply, pursuant to Article 12 (6) of Regulation (EEC) No 805 /68 on the date of entry into force of this Regu ­ lation . Article 2 Detailed rules for implementing this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805 /68 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European - Communities. This Regulation shall be binding in this entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN C) OJ No L 148 , 28 . 6 . 1968 , p . 24 . O OJ No L 48 , 17 . 2 . 1987 , p . 1 . ( 3 ) OJ No C 89 , 3 . 4 . 1987 , p . 49 . (4 ) OJ No L 123 , 7 . 5 . 1981 , p . 3 . O OJ No L 140 , 20 . 5 . 1982 , p . 35 .